UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1698


FRANCIS AKINRO,

                  Plaintiff - Appellant,

          v.

HECIDA HOTEL;      INGLEWOOD   POLICE   DEPARTMENT;     UCLA-HARBOR
MEDICAL,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-01452-RDB)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francis   Akinro      appeals      the    district    court’s     order

dismissing his civil complaint.              We have reviewed the record and

find   no   reversible    error.        Accordingly,      we     affirm   for   the

reasons stated by the district court.                 Akinro v. Hecida Hotel,

No. 1:10-cv-01452-RDB (D. Md. June 7, 2010).                    We dispense with

oral   argument   because       the    facts    and   legal     contentions     are

adequately    presented    in    the    materials      before     the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2